Case 1:15-cr-00153-SEB-TAB Document 267 Filed 03/02/21 Page 1 of 2 PageID #: 1402
   AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA

    UNITED STATES OF AMERICA                                 Case No. 1:15-cr-153-SEB-TAB-05

                                                             ORDER ON MOTION FOR
    v.                                                       SENTENCE REDUCTION UNDER
                                                             18 U.S.C. § 3582(c)(1)(A)
    DUSTIN MURRY                                             (COMPASSIONATE RELEASE)


          Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a

   reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

   factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

   Sentencing Commission,

   IT IS ORDERED that the motions are:

   ☒ GRANTED. The defendant's previously imposed sentence of imprisonment of 100 months

   is reduced to time served as of March 8, 2021. His term of supervised release remains 3 years.

          ☒The defendant must provide the complete address where the defendant will reside

          upon release to the probation office in the district where the defendant will be released.

          ☒ The defendant's previously imposed conditions of supervised release as set forth in

          the judgment of February 17, 2017, are unchanged except as follows:

          The defendant is required to participate in family counseling at the direction of his

          probation officer; and
Case 1:15-cr-00153-SEB-TAB Document 267 Filed 03/02/21 Page 2 of 2 PageID #: 1403
   AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)




          The defendant is further required to comply with any period of quarantine due to the

          COVID-19 pandemic as directed by medical staff and/or any state or local health

          authority. 1

   ☒ FACTORS CONSIDERED: See contemporaneously filed Entry.

   ☒ OTHER:

   The Bureau of Prisons is ordered to release the defendant by 4:00 p.m. on March 8, 2021. The

   defendant's USM Number is 12827-028. No later than 12:00 p.m. on March 3, 2021, counsel

   for the United States is ordered to do the following: (1) transmit the AO248 Order to Mr.

   Murry's custodian; and (2) file a notice with the Court confirming that transmission of the

   AO248 has occurred.

   IT IS SO ORDERED.

    Dated:    3/2/2021

                                                      Hon. Sarah Evans Barker, Judge
                                                      United States District Court
                                                      Southern District of Indiana




   Distribution:

   All Electronically Registered Counsel




          1
          The Court also recommends that Mr. Murry participate in the Court's            Re-Entry and
   Community Help ("REACH") Program if space permits.
